DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority and Child Documents
This application claims the benefit of priority to 
us-provisional-application US 62337249 20160516us-provisional-application US 62215018 20150906us-provisional-application US 62214910 20150904us-provisional-application US 62214912 20150905us-provisional-application US 62214901 20150904us-provisional-application US 62214892 20150904us-provisional-application US 62214850 20150904us-provisional-application US 62213151 20150902us-provisional-application US 62213117 20150902us-provisional-application US 62213112 20150902us-provisional-application US 62206814 20150818us-provisional-application US 62206372 20150818us-provisional-application US 62206166 20150817us-provisional-application US 62205808 20150817us-provisional-application US 62205803 20150817us-provisional-application US 62206224 20150817us-provisional-application US 62206228 20150817us-provisional-application US 62199956 20150731us-provisional-application US 62130621 20150310us-provisional-application US 62130601 20150309us-provisional-application US 62130598 20150309us-provisional-application US 62175351 20150614us-provisional-application US 62199987 20150801us-provisional-application US 62206228 20150817us-provisional-application US 62094016 20141218
This application is a continuation in part of U.S. Application Serial No. 16586964 20190928 parent-grant-document US 11016088 (child US 17329090) ; parent US continuation 16014838 20180621 parent-grant-document US 10429381 child US 16586964; parent US continuation 15256493 20160902 parent-grant-document US 10006910 child US 16014838; parent US continuation-in-part 16302550 20181116 parent-grant-document US 10811539 child US 16586964; parent US continuation-in-part 15239800 20160817 parent-grant-document US 9857328 child US 15256493; parent US continuation-in-part 15225764 20160801 parent-grant-document US 10020300 child US 15239800; parent US continuation-in-part 15182533 20160614 parent-grant-document US 9859394 child US 15225764; parent US continuation-in-part 15065744 20160309 parent-grant-document US 9618474 child US 15182533; parent US continuation-in-part 14963253 20151209 parent-grant-document US 10429342 child US 15065744; parent US continuation-in-part 62130594 20150309 PENDING child US 14963253.
Response to Claims
Applicants’ “Claims - 05/24/2021” has been entered and considered.  After extensive search, as per MPEP § 719.05 MPEP § 904, was conducted no new art was found. Based on the priority and current document above, application was found no double patenting issues as per MPEP § 804. Thus, this application is hereby allowed.  
Reasons for Allowances
Claims 1-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claims 1, 14  and 20, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: an apparatus having features a biosensor integrated circuit (IC) chip comprising one or more sensing zones within one or more well structures configured to receive a liquid comprising one or more biological analytes in their entirety as recited in claim 1, a variation of those in  a system as recited in claim 14,  and a further variation of those in a method as recited in claim 20.
Claims 2-13 and 15-19 are allowed as those inherit the allowable subject matter from claims 1 and 14 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
August 4, 2022